        Case 1:15-cr-00095-AJN Document 3010
                                        3009 Filed 09/21/20 Page 1 of 1




                                  RICHARD PALMA                                  9/21/20
                                    ATTORNEY AT LAW
                              122 EAST 42nd STREET - SUITE 620
                               NEW YORK, NEW YORK 10168



MEMBER OF THE BAR                                                      TEL. (212) 686-8111
NEW YORK & FLORIDA                                                     FAX. (212) 202-7800
                                                             E-MAIL: rpalma177@gmail.com

                                    September 21, 2020



The Honorable Alison J. Nathan, U.S.D.J.
United States District Court
500 Pearl Street Courtroom
New York, N.Y. 100601

       Re:    U.S. v. Devante Joseph, Dkt. 15 CR 95-028 (AJN)
              Defense Request for CJA Appointment nunc pro tunc
              to August 21, 2020 to file Motion for Compassionate
              Release under 18 USC §3582.


Dear Judge Nathan:

         This is a defense request respectfully seeking to be appointed CJA counsel to Mr.
 Devante Joseph who wishes to file a motion for compassionate release pursuant to 18 USC
 §§3582 (c)(1)(A). As Your Honor may recall, on January 7, 2020 Your Honor appointed me
 CJA counsel to Mr. Joseph to represent him at his re-sentencing after the government
 consented to his Writ of Habeas Corpus Petition in light of the U.S. Supreme Court decision in
 U.S. v. Davis, 139 S.Ct. 2319 (2019). I write now to seek appointment, nunc pro tunc, to
 August 21, 2020, so that I may permitted to apply for payment for my services under the CJA
 plan.                                                                               SO ORDERED.
         Thank you.
                                                                         SO ORDERED. 9/21/20

                                   Respectfully submitted,
                                   s/ Richard Palma
                                   Richard Palma                        Alison J. Nathan, U.S.D.J.
